          Case 2:19-cv-01813-RSL Document 12 Filed 06/08/20 Page 1 of 1



 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
      ANNETTE CADET,
 7
                            Plaintiff,                   CASE NO. C19-1813RSL
 8
                     v.
                                                         ORDER
 9
      FRANCISCO S. ZEPADA,
10
      GEORGE DAVIS, and KEVIN H.
      JOHNSON,
11
                            Defendants.
12

13

14          On April 14, 2020, the Court dismissed the claims asserted in plaintiff’s original

15   complain and gave her leave to amend to correct the identified deficiencies. Dkt. # 10.

16   The amended complaint was timely filed. Plaintiff has identified the three officers

17   involved in the incident as the named defendants, and the caption is hereby amended to

18   reflect the correct parties. Plaintiff has also alleged facts that could support a federal

19   claim for excessive force, a claim that does not appear to be subject to Washington’s

20   statutory pre-filing notice requirements.

21          The amended complaint (Dkt. # 11) is now the operative pleading in this matter.

22

23          Dated this 8th day of June, 2020.

24                                               A
                                                 Robert S. Lasnik
25                                               United States District Judge

26


     ORDER – 1
